EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 
 
	Claims 1-11 are allowable because the prior art does not teach or suggest the 

recitation therein including a upper torso garment having a case holder with a plurality of spaced 

apart L-shaped corners each defining a front wall perpendicularly extending from a side wall 

with a proximal end of a tether coupled to the upper torso garment and a distal end of the tether 

being coupled to a case back in combination a case front is selectively  engagable with the case 

back sealingly containing a cellphone so that the case can easily be removed from the garment 

when needed and prevented from being accidentally lost.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


applications is available through Private PAIR only.  For more information about the PAIR 

system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






February 26, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732